Exhibit 10.11
 
Vision-Sciences, Inc.
40 Ramland Road South
Orangeburg, NY 10962


Effective August 11, 2011


Mr. Warren Bielke
18719 Bearpath Trail
Eden Prairie, MN 55347


Dear Warren:
 
The purpose of this letter (the “Letter Agreement”) is to acknowledge and set
forth the terms and conditions of your employment with Vision Sciences, Inc., a
Delaware corporation (the “Company”). This Agreement supersedes and terminates
in its entirety the Letter Agreement between you and the Company dated November
9, 2009 other than the provisions of Sections 6 and 7 which survive according to
their terms.


1.              DUTIES AND RESPONSIBILITIES. While you are employed by the
Company you will serve as “Director of Strategic Initiatives” and will report
directly to the Chief Executive Officer of the Company, assisting in the
development of the Company’s telemedicine business and such other new strategic
initiatives as may be requested, in coordination with the Company’s Board, chief
executive officer and marketing team.  You will have such duties and
responsibilities that are commensurate with your position and such other duties
and responsibilities as are from time to time assigned to you by the CEO.  You
will not engage in any activities that will conflict with the best interests of
the Company.  You will remain a member of the Company’s Board.


2.              COMPENSATION. During the first year of this Agreement, the
Company will pay you a salary of $100,000 per year, in accordance with Company
standard payroll practices. During this time, you will not be considered an
outside director and will not be eligible to receive fees payable to you as an
outside member of the Board.  Further, when you are requested by the Company’s
CEO to provide additional services, such as assisting with large customer
transactions, you will be paid at a rate of $2,500 per diem for providing this
added assistance.  You will issue a monthly invoice for all services rendered on
a per diem basis and the Company will make payments pursuant to this Agreement
within 30 days of receipt of invoice. This Agreement will continue for
additional one year terms unless sooner terminated by either party.   From and
after the termination of this Agreement, should you continue as a member of the
Board, you will receive board fees paid to independent directors at the then
prevailing rate.


3.              BENEFITS.


(a)              GENERAL. While you are employed by the Company, you will be
entitled to such benefits, if any, as are generally provided from time to time
by the Company to its executives, subject to the satisfaction of any eligibility
requirements.


 
 

--------------------------------------------------------------------------------

 
 
(b)              VACATION. You will also be entitled to paid time off in
accordance with the Company's policies in effect from time to time, which may be
taken at such times as you elect with due regard to the needs of the Company.


(c)              REIMBURSEMENT OF BUSINESS EXPENSES. Upon presentation of
appropriate documentation, you will be reimbursed in accordance with the
Company's expense reimbursement policy for all reasonable and necessary business
expenses incurred in connection with the performance of your duties and
responsibilities hereunder.


4.              TERMINATION OF EMPLOYMENT.  You understand that at all times,
your employment with the Company is “at-will” which means that employment with
the Company may be terminated at any time by either you or the Company with or
without “cause” upon 15 days written notice to the other party; provided,
however, in the event you give notice of termination to the Company, the Company
may, in its sole discretion, make such termination effective earlier than any
notice date.


5.              RESTRICTIVE COVENANTS.


(a)              NON-COMPETITION. So long as you are employed by the Company
under this Letter Agreement and for the one year period following your
termination of employment for any reason (the “Restricted Period”), you will
not, directly or indirectly, without the prior written consent of the Company,
enter into Competition with the Company or any of its affiliates (the
“Employer”). “Competition” means participating, directly or indirectly, as an
individual proprietor, partner, stockholder, officer, employee, director, joint
venturer, investor, lender, consultant or in any capacity whatsoever in a
business in the field of business that the Employer is engaged in as of the date
of your termination of employment with the Company or is actively planning to
engage in as of the date of your termination of employment with the Company.


(b)              CONFIDENTIALITY. While you are employed by the Company and
thereafter, you will hold in a fiduciary capacity for the benefit of the
Employer all secret or confidential information, knowledge or data relating to
the Employer, and their respective businesses, which will have been obtained by
you during your employment by the Company and which will not be or become public
knowledge (other than by acts by you or your representatives in violation of
this Letter Agreement). You will not, except as may be required to perform your
duties hereunder or as may otherwise be required by law or legal process,
without limitation in time or until such information will have become public or
known in the Employer's industry (other than by acts by you or your
representatives in violation of this Letter Agreement), communicate or divulge
to others or use, whether directly or indirectly, any such information,
knowledge or data
regarding the Employer, and their respective businesses.


(c)              NON-SOLICITATION OF CUSTOMERS. During the Restricted Period,
(i) you will not, directly or indirectly, influence or attempt to influence
customers or suppliers of the Employer to divert their business to any
competitor of the Employer; and (ii) you will not, directly or indirectly,
solicit or recruit any employee of the Employer for the purpose of being
employed by you or by any competitor of the Employer on whose behalf you are
acting as an agent, representative or employee.


 
2

--------------------------------------------------------------------------------

 
 
(d)              NON-DISPARAGEMENT. You shall not, or induce others to,
Disparage the Employer or any of their past and present officers, directors,
employees or products.  “Disparage” shall mean making comments or statements to
the press, the Employer's employees or any individual or entity with whom the
Employer has a business relationship which would be adversely affected in any
manner: (i) the conduct of the business of the Employer (including, without
limitation, any products or business plans or prospects); or (ii) the business
reputation of the Employer, or any of their products, or their past or present
officers, directors or employees.


(e)              INJUNCTIVE RELIEF. It is further expressly agreed that the
Employer will or would suffer irreparable injury if you were to compete with the
Employer in violation of this Letter Agreement and that the Employer would by
reason of such Competition be entitled to injunctive relief in a court of
appropriate jurisdiction and you further consent and stipulate to the entry of
such injunctive relief in such court prohibiting you from competing with the
Employer in violation of this Letter Agreement.


6.              SURVIVAL OF PROVISIONS. The obligations contained in this
paragraph 6 and paragraph 7 will survive the termination of your employment with
the Company and will be fully enforceable thereafter. If it is determined by a
court of competent jurisdiction in any state that any restriction in paragraph 7
is excessive in duration or scope or extends for too long a period of time or
over too great a range of activities or in too broad a geographic area or is
unreasonable or unenforceable under the laws of that state, it is the intention
of the parties that such restriction may be modified or amended by the court to
render it enforceable to the maximum extent permitted by the law of that state
or jurisdiction.


7.              REPRESENTATIONS. You represent and warrant that your execution
and performance of this Letter Agreement will not be in violation of any other
agreement to which you are a party. Notwithstanding anything else herein, this
Letter Agreement is personal to you and neither the Letter Agreement nor any
rights hereunder may be assigned by you. The Company may assign the Letter
Agreement to an affiliate or to any acquiror of all or substantially all of the
assets of the Company. This Letter Agreement will inure to the benefit of and be
binding upon the personal or legal representatives, executors, administrators,
successors, heirs, distributees, devisees, legatees and permitted assignees of
the parties.


8.              ARBITRATION. You agree that all disputes and controversies
arising under or in connection with this Letter Agreement, other than seeking
injunctive or other equitable relief under paragraph 6(e), will be settled by
arbitration conducted before one (1) arbitrator mutually agreed to by the
Company and you, sitting in New York, New York or such other location agreed to
by you and the Company, in accordance with the National Rules for the Resolution
of Employment Disputes of the American Arbitration Association then in effect;
provided, however, that if the Company and you are unable to agree on a single
arbitrator within 30 days of the demand by another party for arbitration, an
arbitrator will be designated by the New York City Office of the American
Arbitration Association. The determination of the arbitrator will be final and
binding on you and the
Employer. Judgment may be entered on the award of the arbitrator in any court
having proper jurisdiction. Each party will bear their own expenses of such
arbitration.


 
3

--------------------------------------------------------------------------------

 
 
9.              WITHHOLDING; TAXES. The Company may withhold from any and all
amounts payable to you such federal, state and local taxes as may be required to
be withheld pursuant to any applicable laws or regulations.


10.              GOVERNING LAW. This Letter Agreement will be governed by, and
construed under and in accordance with, the internal laws of the State of New
York, without reference to rules relating to conflicts of laws.


11.              ENTIRE AGREEMENT. This Letter Agreement and the agreements
referenced herein contain the entire agreement of the parties relating to the
subject matter hereof, and supercede in their entirety any and all prior
agreements, understandings or representations relating to the subject matter
hereof. No amendments, alterations or modifications of this Letter Agreement
will be valid unless made in writing and signed by the parties hereto.


12.              EFFECTIVE DATE. This Letter Agreement shall be effective from
and after Thursday August 11, 2011, at which time you will have stepped aside as
Interim Chief Executive Officer.


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]
 
 
4

--------------------------------------------------------------------------------

 
 
We hope that you find the foregoing terms and conditions acceptable. You may
indicate your agreement with the terms and conditions set forth in this Letter
Agreement by signing the enclosed duplicate original of this Letter Agreement.


We look forward to your employment with the Company.
 

  Very truly yours,
 
 
VISION SCIENCES, INC.
 
           
By:
/s/ Katherine L. Wolf     Name: Katherine L. Wolf     Title:
Executive Vice President &
Chief Financial Officer
 

 
ACCEPTED AND AGREED:


/s/ Warren Bielke                                                      
Warren Bielke
 
 
5